Citation Nr: 0105768	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in St. 
Cloud, Minnesota


THE ISSUE

Whether the veteran is eligible, subsequent to September 15, 
1998, to receive outpatient treatment by a non-VA health care 
provider at VA expense.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to April 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an administrative determination of the VA Medical 
Center (VAMC) in St. Cloud, Minnesota.  A hearing was held at 
the VAMC in September 1999.

The appeal was docketed at the Board in 1999.  

The Board observes that the issue, as developed for appeal, 
implicates whether the denial of continuing authorization 
permitting the veteran to receive outpatient treatment by a 
non-VA health care provider at VA expense was appropriate.  
However, for reasons that will become clear incident to the 
analysis set forth by the Board hereinbelow, the Board is of 
the opinion that the benefit sought on appeal is more 
appropriately framed as stated on the title page.


FINDINGS OF FACT

1.  Subsequent to September 15, 1998, a VA facility was 
geographically accessible to the veteran.

2.  Subsequent to September 15, 1998, a VA facility was 
capable of providing the care or services that the veteran 
requires.


CONCLUSION OF LAW

The requirements for eligibility, subsequent to September 15, 
1998, to receive outpatient treatment by a non-VA health care 
provider at VA expense, have not been met. 38 U.S.C.A. § 1703 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 20.101 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern VA's duty 
to assist a claimant with the development of facts pertinent 
to his or her claim, have been substantially revised.  

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute has no 
"well-grounded claim" requirement and instead requires more 
generally that VA assist a claimant with the development of 
facts pertinent to his or her claim.  Such assistance 
specifically includes providing a medical examination "when 
such examination may substantiate entitlement to the benefits 
sought."  While the revision specifies that the person 
submitting a claim for benefits shall have the burden of 
proof, only in cases where "no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement" may VA decide a claim for benefits without 
providing assistance.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  In 
the present case, the Board finds that VA's duty to assist 
has been met.

The record reflects that from March 1992 to September 15, 
1998, the veteran had been authorized to receive fee basis 
(i.e., at VA expense) psychotherapy from a non-VA health care 
provider in response to his service-connected post-traumatic 
stress disorder (PTSD), which condition, relative to the 
duration pertinent to this appeal, was rated 50 percent 
disabling.  Following the veteran's examination by VA in 
March 1998, incident to which it was noted that the veteran 
had been receiving psychotherapy from a non-VA health care 
provider in Bemidji, Minnesota, it was determined by the 
Medical Administration Service of the VAMC that VA could 
provide the veteran with such psychotherapy.  The veteran was 
thereafter informed that he would be accorded continuing fee 
basis treatment by the non-VA health care provider for a 6-
month transition period, with the authorization terminating 
on September 15, 1998.  Payment to the non-VA health care 
provider for treatment rendered the veteran subsequent to 
September 15, 1998, was denied by VA.  It is from such denial 
that the veteran's present appeal ensues.

In objecting to VA's denial of continuing authorization to 
receive psychotherapy from the non-VA health care provider at 
VA expense, the veteran asserts that it had taken him "many 
years to build up" a relationship of trust with such health 
care provider and that he did not desire "to start over with" 
a new therapist within the VA system.  He further indicates 
that he has "distrust for the VA system".  

In accordance with 38 U.S.C.A. § 1703, in the context of this 
appeal, when VA is not capable of furnishing medical 
treatment required in response to a service-connected 
disability, it "may contract" with a non-VA health care 
provider to provide the same.  In Meakin v. West, 11 Vet. 
App. 183 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that, in determining whether a 
claimant would be entitled to fee basis outpatient medical 
care, it must be established not only that he seeks treatment 
for a service-connected disability, but also that VA 
facilities are either (1) geographically inaccessible, or (2) 
not capable of providing the care or services that the 
veteran requires.  The Court also held that the Board had 
jurisdiction to review these latter two points since they do 
not involve a question as to the "need for and 
appropriateness of specific types of medical care and 
treatment", the same being beyond the purview of the Board's 
jurisdiction in accordance with 38 C.F.R. § 20.101(b) (2000).  
See Meakin, supra, at 186-187 (determinations of eligibility 
for fee basis outpatient treatment, based on whether 
foregoing prong (1) or (2) has been satisfied, are not 
"medical determinations" pursuant to 38 C.F.R. § 20.101(b)).

With respect to the matter of whether a VA facility was 
geographically inaccessible to the veteran, the transcript of 
the veteran's September 1999 hearing reflects that at least 
one of the VA facilities which had the capability to provide 
the veteran with psychotherapy (such treatment capability 
matter is addressed further below), the VAMC in Fargo, North 
Dakota, was of a traveling distance, reportedly 79 miles, 
from the veteran's home which was "comparable" to the locale 
(Bemidji, Minnesota) of the non-VA health care provider from 
whom he had been receiving such therapy.  The veteran's 
representative (who responded "I guess" to the foregoing) 
appeared to agree with such consideration and thus there 
would seem to be no question that a VA facility was readily 
accessible geographically.  As to whether the Fargo VAMC (and 
possibly the St. Cloud VAMC as well) was capable of providing 
the veteran with his required psychotherapy, the veteran does 
not dispute the same (he asserts only that he was disinclined 
"to start over with" a new therapist within the VA system).  
Indeed, a September 1999 statement from a VA physician's 
assistant affiliated with the VAMC in Fargo reflects 
acknowledgment that the therapy required by the veteran was 
available at the Fargo and St. Cloud VAMCs, and the fact that 
the statement was written at the veteran's request raises an 
extremely strong inference that he does not question that 
those VA facilities were in fact capable of providing him 
with his required psychotherapy.  Given the foregoing 
analysis, then, the Board is persuaded that the veteran, 
subsequent to September 15, 1998, was not eligible to receive 
outpatient treatment by a non-VA health care provider at VA 
expense.  38 U.S.C.A. §§ 1703, 5107; 38 C.F.R. § 20.101.

As to the question of authorization to receive fee basis 
treatment (or, in the immediate context, the denial of the 
continuation of the same), such matter inheres as a 
discretionary determination by VA (given the word "may" in 
the above-cited aspect of 38 U.S.C.A. § 1703), only after an 
analysis and determination is made relative to the 
satisfaction of the criteria contained in enumerated prongs 
(1) and (2) set forth above.  See Meakin, supra, at 186.  
However, because the Board, owing to the reasoning advanced 
hereinabove, has determined, as a threshold matter, that the 
veteran, subsequent to September 15, 1998, was not eligible 
to receive outpatient treatment by a non-VA health care 
provider at VA expense, any further question bearing on the 
denial of continuing authorization permitting the veteran to 
receive the same would appear to be moot.  In any event, the 
Board otherwise declines to address the foregoing 
authorization matter owing to the following salient 
consideration: The Court, in its analysis in Meakin, 
explicitly declined to "address the extent to which 
authorization of fee-basis care for an eligible applicant is 
a matter wholly within the Secretary's discretion, or whether 
the [Board] would have jurisdiction to review such an 
authorization determination." Meakin, supra, at 186.  The 
foregoing demurrer by the Court, in the Board's view, is of 
significantly heightened import in the present appeal since, 
in contrast to an "eligible" claimant for fee basis 
outpatient treatment as inhered in Meakin, the veteran in the 
present case has, pursuant to the Board's related analysis 
hereinabove, been determined to be ineligible, subsequent to 
September 15, 1998, for fee basis outpatient treatment.


ORDER

Eligibility, subsequent to September 15, 1998, to receive 
outpatient treatment by a non-VA health care provider at VA 
expense, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

